Case: 12-10579       Document: 00512222570         Page: 1     Date Filed: 04/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 26, 2013
                                     No. 12-10579
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JERRY RAMON,

                                                  Plaintiff-Appellant

v.

RICHARD D. DANIEL, Captain of Security; TRISHA L. BRAZEE, Sergeant of
Security; JULIUS KATZ, Correctional Officer of Security; SUZANNE
JACKSON, Correctional Officer of Security; BARBARA STEWART, Correctional
Officer of Security; H. TEAGUE, Correctional Officer of Security; JOHNNY G.
BROWN, Correctional Officer of Security; JENNIFER RAGAN, Correctional
Officer; DALE L. BOEKER, Correctional Officer; MARIELA E. MATA,
Correctional Officer,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:10-CV-197


Before DeMOSS, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Jerry Ramon, Texas prisoner # 1086529, appeals the magistrate judge’s
(MJ) partial dismissal as frivolous of his claims arising under the Religious Land
Use and Institutionalized Person’s Act (RLUIPA) and the district court’s partial

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10579     Document: 00512222570      Page: 2   Date Filed: 04/26/2013

                                  No. 12-10579

grant of summary judgment in favor of the defendants and dismissal of his 42
U.S.C. § 1983 complaint.
      The appellees assert that this court lacks jurisdiction to review the
magistrate judge’s order of March 17, 2011, wherein Ramon’s claims under
RLUIPA were dismissed as frivolous, as well as orders from the district court
entered on March 17, 2011, November 9, 2011, and January 25, 2012, because
Ramon’s notice of appeal was not filed until May 25, 2012, after the district court
granted summary judgment and dismissed the remainder of his claims.
      When an action involves multiple parties, a decision that adjudicates the
liability of fewer than all the parties does not terminate the action unless the
district court expressly determines that there is not a just reason for delay and
expressly directs entry of a final judgment. FED. R. CIV. P. 54(b).
      The orders dated March 17, 2011, November 9, 2011, and January 25,
2012, were not certified as final appealable judgments under Federal Rule of
Civil Procedure 54(b). See FED. R. CIV. P. 54(b); Briargrove Shopping Ctr. Joint
Venture v. Pilgrim Enters. Inc., 170 F.3d 536, 539 (5th Cir. 1999) (stating that
the judgment must reflect an unmistakable intent to be entered as a partial final
judgment). Thus, Ramon could not appeal these orders until the district court
entered judgment adjudicating the remaining claims, which occurred on May 11,
2012. His notice of appeal was timely filed, and this court has jurisdiction over
the appeal. See FED. R. APP. P. 4(a)(1)(A).
      Ramon argues that the MJ erred in dismissing his claims brought under
RLUIPA as frivolous. He contends that he was not allowed to assemble with
other Yawehist Messianic Jews on holy days or the Sabbaths because Jewish
inmates were required to have an outside volunteer present to supervise the
gathering pursuant to Administrative Directive 7.30. Ramon also challenges the
dismissal as frivolous of his RLUIPA claim attacking strip searches performed
in the presence of female correctional officers.       He does not address the
magistrate judge’s dismissal of his claims against the defendants in their official

                                        2
    Case: 12-10579         Document: 00512222570         Page: 3   Date Filed: 04/26/2013

                                       No. 12-10579

capacities, the claims against certain defendants based on a finding that they
had no personal involvement, or the dismissal of his RLUIPA claim for damages
against the defendants in their individual capacities. Nor does he address the
dismissal as frivolous of his claims challenging the denial of administrative
grievances, the denial of his First Amendment rights, and the denial of his Equal
Protection rights. Further, he fails to address the district court’s refusal to
exercise jurisdiction over his state law claims. Because Ramon does not brief
these issues, they are deemed abandoned. See Brinkmann v. Dallas Cnty.
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      A 28 U.S.C. § 1915 dismissal as frivolous is reviewed for an abuse of
discretion. Norton v. Dimazana, 122 F.3d 286, 291 (5th Cir. 1997). A complaint
is frivolous and lacks an arguable basis in law if it is based upon an indisputably
meritless legal theory. Neitzke v. Williams, 490 U.S. 319, 327 (1989).
      In Mayfield v. Texas Department of Criminal Justice, 529 F.3d 599, 614-15
(5th Cir. 2008), we held that the availability of an outside volunteer only once
every 18 months in conjunction with the lack of evidence that a volunteer would
likely soon be available to reduce the burden on Mayfield’s ability to worship in
a group provided a reasonable basis for a factfinder to conclude that the
application of the Texas Department of Criminal Justice’s (TDCJ) oustide-
volunteer policy imposed a substantial burden on Mayfield’s right to exercise his
religion in violation of RLUIPA.
      Ramon alleged that he had requested to congregate with other Yawehist
Messianic Jews on holy days in the multipurpose room, but his request was
denied. At the Spears1 hearing, Ramon explained that since he had been at the
Robertson Unit in 2003, an outside volunteer religious leader had only visited
to assist in religious gatherings for his group on two occasions. Ramon noted
that Protestants were allowed to engage in choir practice in the multipurpose


      1
          Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).

                                              3
    Case: 12-10579     Document: 00512222570      Page: 4   Date Filed: 04/26/2013

                                  No. 12-10579

room without supervision and that Muslims were allowed to worship in a
communal fashion without supervision.
      Concerning the strip searches, Ramon alleged that by performing the
searches in the presence of females, a substantial burden was placed on the
exercise of his religion by forcing him to violate his religious belief of modesty.
The magistrate judge accepted that modesty was a tenet of his faith. Further,
Ramon asserted that the strip searches could have been performed in a nearby
multipurpose room or in showers with wooden doors which allowed for a search
without the violation of his religious beliefs.
      Based on the facts as alleged by Ramon in his complaint and at the Spears
hearing, the issues concerning whether the TCDJ’s outside-volunteer policy and
the strip searches performed in the presence of females impose a substantial
burden on Ramon’s religious practice are not based upon an indisputably
meritless legal theory. See Neitzke v. Williams, 490 U.S. at 327. Therefore, the
magistrate judge’s dismissing Ramon’s claims for injunctive and declaratory
relief as frivolous was an abuse of discretion. See Norton, 122 F.3d at 291.
      Additionally, Ramon challenges the district court’s grant of summary
judgment based on a finding that the challenged strip searches did not violate
his constitutional rights. He contends that the searches were invasive and
unjustified, serving no legitimate purpose.       He further contends that the
searches could have been performed outside the presence of female officers in a
nearby multipurpose room.
      We review a district court’s grant of summary judgment de novo. Dillon
v. Rogers, 596 F.3d 260, 266 (5th Cir. 2010). The district court did not err in
granting summary judgment. The prison’s policy in conducting these searches
is not a violation of Ramon’s Fourth Amendment privacy rights. See Oliver v.
Scott, 276 F.3d 736, 745 (5th Cir. 2002); Letcher v. Turner, 968 F.2d 508, 510
(5th Cir. 1992).



                                         4
    Case: 12-10579    Document: 00512222570     Page: 5   Date Filed: 04/26/2013

                                 No. 12-10579

      Ramon also contends that the district court erred in denying his motion
for the appointment of counsel after the setting of a trial date. We review a
district court’s denial of a motion to appoint counsel for abuse of discretion.
Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987). Because Ramon’s constitutional
issues and the issues arising under RLUIPA were not particularly complex and
Ramon has proven himself more than capable of proceeding without the
assistance of counsel, the district court did not abuse its discretion in denying
Ramon’s motions. See id.; Branch v. Cole, 686 F.2d 264, 266 (5th Cir. 1982). The
district court’s order granting summary judgment in favor of the defendants is
affirmed.
      Finally, Ramon asserts that the district court abused its discretion by
denying his motion for additional time to take discovery in order to respond to
the defendants’ summary judgment motion and denying his request to depose
incarcerated witnesses.
      A district court may exercise its “sound discretion” with respect to
discovery matters. King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994) (internal
quotation marks and citation omitted). A party opposing a summary judgment
motion “must show how the additional discovery will defeat the summary
judgment motion.” Id. The district court did not abuse its discretion in denying
Ramon’s requests for discovery and depositions. The defendants provided copies
of the relevant grievances he filed, as well as copies of the relevant prison
policies regarding strip searches. Additionally, Ramon obtained declarations
from three inmates he requested to depose. The district court’s denial of
Ramon’s motions for discovery, the appointment of counsel, and to depose
incarcerated witnesses is affirmed.
      AFFIRMED IN PART; VACATED IN PART AND REMANDED.




                                       5